DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/28/2022 have been fully considered and are persuasive in part:
The Double Patenting rejections over US Patent Nos. 10,795,317 and 11,137,721 are maintained because, as stated, one of ordinary skill in the art would expect the same properties given the substantially similar composition and microstructure. See MPEP 2112. Applicant did not provide arguments traversing the provisional Double Patenting rejections over 16/936,682 and 17/084,210 and so they are maintained.
The 35 U.S.C. 112(d) rejection is withdrawn in view of Applicant’s amendments.
The 35 U.S.C. 103 rejection over Hara (US 2007/0133355) is withdrawn in view of Applicant’s arguments. The 35 U.S.C. 103 rejection over Saito is withdrawn because the process of the prior art is dissimilar to the process used for making the claimed product, and one of ordinary skill in the art would therefore not expect the same microstructure to be present.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,795,317. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-12 of Patent ‘317 recite a spring having a composition and microstructure similar to that claimed (see claims 1 and 4). While Patent ‘317 does not recite the elastic modulus or elastic limit, one of ordinary skill in the art would expect the same properties given the substantially similar composition and microstructure. Dependent claims 2-6 are similar in scope to dependent claims 2-3 and 7-12.
Claims 1-6 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,137,721. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of Patent ‘721 recite a spring having a composition and microstructure similar to that claimed (see claims 1 and 6-8). While Patent ‘317 does not recite the elastic modulus or elastic limit, one of ordinary skill in the art would expect the same properties given the substantially similar composition and microstructure. Dependent claims 2-6 are similar in scope to dependent claims 3-5.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/936,682 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of copending application ‘682 recite a spring having a composition and microstructure similar to that claimed (see claims 1 and 5). Claim 6 of copending application ‘682 also recites similar elastic limit and modulus of elasticity. Dependent claims 2-6 recite ranges which lie within that of claim 1.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-20 of copending Application No. 17/084,210 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-20 of copending application ‘210 recite a spring having a composition and microstructure similar to that claimed (see claims 16 and 21). Claim 22 of copending application ‘210 also recites similar elastic limit and modulus of elasticity. Dependent claims 2-6 are similar in scope to dependent claim 20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Of note, withdrawn method claims 7-22 could be provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/211,289 (reference application). Such a rejection is not made at this time due to the withdrawn status of claims 7-22.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784